COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


     WILLIE MARK BATTLE,                                     §
                                                                                No. 08-20-00121-CV
                                       Appellant,            §
                                                                                   Appeal from the
     v.                                                      §
                                                                                388th District Court
     RACHEL DOMINIQUE BATTLE,                                §
                                                                             of El Paso County, Texas
                                       Appellee.             §
                                                                               (TC# 2018DCM1569)
                                                             §


                                                       OPINION

           In this appeal from a final decree of divorce, Appellant Willie Mark Battle challenges the

trial court’s division of community property, characterization of certain property, and the

calculation of child support. Finding no error, we affirm the trial court’s judgment.

                                               I. BACKGROUND

           Appellee Rachel Dominique Battle and Willie Mark Battle1 were married in 2008. The

parties separated around March 2018, at which time Rachel moved out of the home to secure her

own apartment.2 During their marriage, they had two children, P.A.B. born in 2011 and J.M.B.



1
    Because the parties share the same surname, we refer to each by their first names to distinguish between them.
2
    The home was not an issue at trial or on appeal.
born in 2013. On March 9, 2018, Rachel filed for divorce. Willie answered with a general denial

and original counterpetition for divorce.

         On December 13, 2018, the trial court issued temporary orders appointing the parties as

temporary joint managing conservators but appointed neither as the conservator with the primary

right to designate the children’s primary residence. Additionally, the trial court ordered a

possession schedule of “week-on, week-off[.]” No child support was ordered, but Willie was

ordered to pay for health and dental insurance for the children, was ordered to pay 100 percent of

J.M.B.’s tuition, and the parties were ordered to pay 50 percent of any uninsured health care costs

for the children. The parties were ordered to keep the property in their possession and pay the debts

in their names, but Willie was ordered to pay the insurance for the parties’ vehicles. On May 22,

2019, following a modification of temporary orders hearing, the trial court entered an order

allowing extended summer possession of the children for each parent, entered the requested

injunction enjoining Willie from opening Rachel’s mail, and allowed the children to travel to

California.

         On July 15, July 16, and August 9 of 2019, a final hearing on the divorce was held. The

trial court heard testimony from Rachel and Willie, but no other witnesses. Relevant to this appeal,

Rachel offered into evidence a sworn inventory and appraisement, a proposed property division,

and a copy of her student loan account activity. Willie offered an unsworn 3 inventory and

appraisement, multiple account statements, and multiple receipts. On December 11, 2019, the trial

court issued its “Findings and Orders in Divorce,” which granted the divorce on the grounds of



3
 Willie’s inventory and appraisement was certified as true and correct but not sworn to before a notary. At trial, after
Willie testified the inventory was true and correct, it was admitted into evidence.

                                                           2
insupportability and, on March 20, 2020, entered the Final Decree of Divorce. The trial court

appointed the parties as joint managing conservators of the children, with Rachel being the

conservator with the exclusive right to designate the children’s primary residence; and further

entered a residency restriction to El Paso County as detailed by the Final Decree of Divorce. The

trial court awarded Willie possession and access of the children pursuant to the Standard

Possession Order. Willie was ordered to pay child support to Rachel in the amount of $704.32 each

month and to obtain medical and dental insurance for the children.

       Additionally, the trial court awarded the following assets to Rachel: the 2013 Chevrolet

Tahoe, 50 percent of any joint bank accounts in either parties’ name, 50 percent of community

interest in TRS, 50 percent of community interest in Voya, any and all bank accounts in her name,

any and all personal effects in her possession, and all household goods and furnishings in her

possession. The trial court awarded the following to Willie: the 2004 BMW 325i, 50 percent of

any joint bank accounts in either parties’ name, 50 percent of community interest in TRS, 50

percent of community interest in Voya, any and all bank accounts in his name, any and all personal

effects in his possession, and all household goods and furnishings in his possession. The trial court

also ordered Rachel to pay all debts incurred by her since the date of separation, the debt owed on

the Victoria’s Secret account, the debt owed on Amazon credit account, the debt owed on the

REDcard account, the debt owed on the CareCredit account, the debt owed on the Southwest VISA

account, and 50 percent of the debt owed on the Nelnet account. Willie was ordered to pay all

debts incurred by him since the date of separation, the debt owed on the Bank of America card

account, the debt owed on the Sam’s Club account, and 50 percent of the debt owed on the Nelnet

account.


                                                 3
         The trial court did not enter, and the parties did not request, formal findings of fact and

conclusions of law. On April 20, 2020, Willie filed a Motion to Modify, Correct, or Reform Final

Decree of Divorce and a Motion for New Trial. The Motion to Modify, Correct, or Reform was

never heard or ruled upon, and the Motion for New Trial was overruled by operation of law. See

TEX. R. CIV. P. 329b(c). This appeal followed.

                                           II. DISCUSSION

         Willie asserts three issues on appeal. First, Willie argues the trial court abused its discretion

“when it affected division of the Community Estate.” He contends the trial court erred by

mischaracterizing certain debts as attributable to Willie thereby affecting a disproportionate

division of property in favor of Rachel. Second, he contends the trial court abused its discretion

when it awarded his separate property to Rachel. Lastly, Willie asserts the trial court abused its

discretion by calculating child support without reducing his monthly support in the amount of

health insurance payments.

    A. Standard of Review and Applicable Law

         In most appealable issues in family law cases, such as those relating to property division

and child support orders, we review the trial court’s decision under an abuse of discretion standard.

Richardson v. Richardson, 424 S.W.3d 691, 696 (Tex. App.—El Paso 2014, no pet.). The

applicable test for an abuse of discretion is whether the trial court acted without any guiding rules

and principles. Martinez Jardon v. Pfister, 593 S.W.3d 810, 819-20 (Tex. App.—El Paso 2019, no

pet.).

         In dividing the martial estate, the trial court has wide discretion in its division, and we

presume the trial court properly exercised its discretion. Murff v. Murff, 615 S.W.2d 696, 698 (Tex.


                                                    4
1981); Richardson, 424 S.W.3d at 696; Burney v. Burney, 225 S.W.3d 208, 215 (Tex. App.—El

Paso 2006, no pet.). The party challenging the division bears the burden of demonstrating that the

trial court’s division was so unjust and unfair as to be an abuse of discretion. Burney, 225 S.W.3d

at 215. In determining whether the trial court abused its discretion, we ask: “(1) did the trial court

have sufficient information upon which to exercise discretion, and (2) did the trial court abuse its

discretion by making a property division that was manifestly unjust or unfair?” Richardson, 424

S.W.3d at 696.

        The Texas Family Code provides that the trial court must divide the estate of the parties

“in a manner that the court deems just and right, having due regard for the rights of each party and

any children of the marriage.” TEX. FAM. CODE ANN. § 7.001. In exercising its broad discretion to

divide the martial property, the trial court may consider factors including “the nature of the marital

property, the relative earning capacity and business opportunities of the parties, the parties’ relative

financial condition and obligations, the parties’ education, the size of the separate estates, the age,

health, and physical conditions of the parties, fault in breaking up the marriage, the benefit the

innocent spouse would have received had the marriage continued, and the probable need for future

support.” Barton v. Barton, 584 S.W.3d 147, 157 (Tex. App.—El Paso 2018, no pet.). The trial

court’s division must be equitable but need not be equal. Chafino v. Chafino, 228 S.W.3d 467, 473

(Tex. App.—El Paso 2007, no pet.).

        Upon finding reversible error that materially affects the trial court’s “just and right”

division of the property, we are required to remand the entire community estate for a new division.

See Jacobs v. Jacobs, 687 S.W.2d 731, 732 (Tex. 1985). When the trial court does not make

findings of fact and conclusions of law, as in this case, we must presume the trial court made all


                                                   5
the findings necessary to support the judgment. Chafino, 228 S.W.3d at 472; Richardson, 424

S.W.3d at 697.

   B. Division of Community Estate

       In Willie’s first issue, he contends the trial court abused its discretion in its division by

affecting a disproportionate division of property and debt in favor of Rachel. First, he argues that

Rachel received a “double recovery” in receiving the 2013 Tahoe, while he was made responsible

for certain debts. Willie testified that during the marriage, the parties took out a $50,000 loan

against Willie’s 401k account. The parties used the loan money to pay various debts including

paying off principal owed on the loan for the 2013 Tahoe and multiple credit card debts. He

contends that Rachel received benefits from the 401k loan that was used to pay off an asset

awarded to her, and the trial court erred in not debiting her share of the 401k account. He argues

that Rachel received “a $20,000 increase to her share of the community property while enjoying a

$20,000 reduction to her debt.”

       Willie testified the money from the 401k was borrowed at the end of 2017 and the debts

were paid well into 2018. Essentially, then, community funds were used to pay off a debt belonging

to the community. We cannot find an abuse of discretion when the trial court divided the

community estate as it existed at the time of divorce. Additionally, the trial court did not issue

findings containing the values it assigned to each asset and liability. Without findings of fact and

conclusions of law giving value to the parties’ assets and liabilities, we must presume that the trial

court made all necessary findings to support its judgment and that all factual disputes were resolved

in favor of the trial court’s ruling. See Dickerson v. Doyle, 170 S.W.3d 713, 721 (Tex. App.—El

Paso 2005, no pet.); Brown v. Wokocha, 526 S.W.3d 504, 507 (Tex. App.—Houston [1st Dist.]


                                                  6
2017, no pet.). Without knowing the basis of the trial court’s property division or the percentage

of the marital estate that each party received, it is impossible for us to determine whether the trial

court abused its discretion in its division of property and debt. Dickerson, 170 S.W.3d at 721;

Brown, 526 S.W.3d at 507. The division need not be equal; and mathematical precision is usually

not possible. Murff, 615 S.W.2d at 698-99. We must presume that the trial court resolved any

conflicts in the testimony, and in each parties’ inventory and appraisements, when it evaluated the

marital estate and divided it as it did. Willie’s argument of a double recovery must fail.

       Willie also argues the trial court failed to address the Capital One credit card debt and the

money taken out of the children’s savings accounts. First, Willie argues that he testified that the

balance of the Capital One credit card at the time of separation was $2,500 and before the court

was a request that Rachel be responsible for $1,250 of the debt. Neither the trial court’s order nor

the Final Decree of Divorce mention the Capital One credit card debt by name. However, Willie

also testified that the Capital One credit card was “a credit card that [he] had,” it was “[his] credit

card,” and his inventory listed his name as the only name on the credit card. From this evidence,

the trial court had sufficient evidence to conclude the credit card debt was incurred solely by him.

Therefore, with the trial court ordering each party to pay the debts “incurred solely by” each party,

unless expressly provided for in the decree, the trial court impliedly ordered Willie to pay the credit

card debt.

       Next, Willie contends the trial court “failed to address” the money in the children’s savings

accounts. Willie asserts the money appeared to have been withdrawn at the time Rachel filed for

divorce. At trial there was conflicting testimony on what was done with the money in the savings

accounts: first, Willie testified Rachel removed the entire amount from the children’s savings


                                                  7
accounts for herself; Willie also testified the money from a joint savings account was withdrawn

and split between him and Rachel; and later, Willie testified “we cleared out our money out of

savings, and she took hers and I took mine[.]” There was also testimony from Rachel that the

money was in hers and Willie’s joint savings account, and not a separate account for the children.

From this evidence, the trial court could have reasonably concluded the money was not at issue at

the time of divorce as it was previously divided. There was no evidence presented to the trial court

to support Willie’s contention that Rachel withdrew the money for herself. Without more, we

cannot say the trial court abused its discretion.

       Willie’s first issue is overruled.

   C. Characterization of Property

       In Willie’s second issue, he complains the trial court abused its discretion in awarding his

separate property to Rachel. Specifically, Willie contends the trial court erred in awarding the

“Ethan Allen bedroom set” and “Copenhagen bar stools” to Rachel. The trial court did not make

findings or orders to any specific personal property, but rather awarded each party “any and all

personal effects” and “all household goods and furnishings” in their respective possession.

Because there was some testimony that Willie’s alleged separate property was in Rachel’s

possession, we find the trial court impliedly awarded the property to Rachel. Willie contends the

trial court erred in its award because he provided receipts establishing the separate character of the

property, while no contradictory evidence was offered by Rachel. In response, Rachel contends

that Willie failed to overcome the community presumption, by clear and convincing evidence, due

to his inventory, testimony regarding the inventory, and other evidence regarding the parties’

furniture and household belongings.


                                                    8
       In Texas, there is a rebuttable presumption that all property possessed by either spouse

during or on dissolution of marriage is community property. TEX. FAM. CODE ANN. § 3.003; Rivera

v. Hernandez, 441 S.W.3d 413, 419 (Tex. App.—El Paso 2014, pet. denied). When a challenging

party asserts the separate character of property, they must prove its separate character by clear and

convincing evidence. TEX. FAM. CODE ANN. § 3.003; Warriner v. Warriner, 394 S.W.3d 240, 247

(Tex. App.—El Paso 2012, no pet.). Property owned or claimed by a spouse before marriage or

acquired after marriage by gift, devise, or descent is characterized as that spouse’s separate

property. TEX. CONST. art. XVI, § 15; TEX. FAM. CODE ANN. § 3.001(1)(2). The trial court is

without authority to divest a spouse of its separate property. Burney, 225 S.W.3d at 219. The

spouse claiming separate property must trace and clearly identify the property in order to defeat

the presumption. Warriner, 394 S.W.3d at 247.

       First, Rachel asserts that through his inventory and appraisement, Willie identified “the

panel bed,” “dresser,” “mirror[,]” and “chair” under an itemization of the “Community Estate of

the Parties.” There is no specific mention of “bedroom set” or “bar stools” in his inventory. Also,

under the itemization of the “Separate Estates of the Parties,” Willie stated, “[n]o separate assets

or liabilities.” However, Willie did state, under the itemization of the “Community Estate of the

Parties,” that certain separate property items of his were in Rachel’s possession, but he did not

further identify any specific property to which he referred.

       Broadly construing Rachel’s argument, we interpret her argument to assert that Willie

made a judicial admission that he had no separate property and the asserted items were in fact

community property. If anything, however, Willie’s inventory is a quasi-admission and not a

judicial admission. A judicial admission is a formal waiver of proof when assertions of fact are


                                                 9
made in live pleadings or when clear, deliberate, and unequivocal formal declarations are made in

open court by a party’s attorney. Tex. Tax Sols., LLC v. City of El Paso, 593 S.W.3d 903, 910 (Tex.

App.—El Paso 2019, no pet.). Whereas quasi-admissions occur when a party’s testimonial

declarations are contrary to the party’s stated position. Mendoza v. Fid. & Guar. Ins. Underwriters,

Inc., 606 S.W.2d 692, 694 (Tex. 1980). Quasi-admissions will be taken as some evidence, will not

be conclusive upon the admitter, and the weight to be given to such admissions is decided by the

trier of fact. Id. With this principle in mind, we conclude that Willie’s inventory is nothing more

than a quasi-judicial admission on the non-existence of separate property. As such, the inventory

constituted some evidence for the trial court to consider and weigh in its findings.

       We next look at the evidence provided by Willie in support of his separate property claim.

First, when asked whether he acquired any property prior to marriage, Willie testified he did in the

year 2000. When describing the property so acquired, Willie testified:

       I acquired a bedroom set, that [Rachel’s] in possession of, from Ethan Allen. I
       acquired some bar stools, that she’s in possession of, that were from Copenhagen.
       And then there’s also another bed that was bought in 2006, I believe, before Rachel
       and I were married.

Willie presented three exhibits of receipts into evidence, without objection, and requested the trial

court return “those items” to him. Exhibit “R-D” contained two receipts from “Copenhagen” and

listed two silver barstools purchased on March 1, 2002, and a “martini bar onyx” purchased on

February 19, 2002. Exhibit “R-E” contained a receipt showing items “Morgan bed with panels”

and “tall chest” were purchased from “Ethan Allen” on November 14, 2007. Lastly, Exhibit “R-

F” showed a receipt from Ethan Allen—listing items appearing as “[dresser or dressing] chest,”

“chairside chest,” “arch panel bed,” and “mirror”—but does not list a date.

       From this evidence, we cannot say the record established that Willie presented clear and

                                                 10
convincing evidence to support his claim for a “bedroom set” and “barstools.” Willie’s evidence

is contradictory in nature, in that he testified items were purchased in 2000, yet failed to identify

such items as separate property in his inventory and his testimony. In his testimony and in his

inventory, Willie merely claimed a “bedroom set” and introduced receipts containing multiple

items. See Cohen v. Bar, 569 S.W.3d 764, 775 (Tex. App.—Houston [1st Dist.] 2018, pet. denied)

(finding evidence sparse and inconsistent to prove separate property when testimony did not

clearly identify which assets were obtained before marriage). Furthermore, one receipt completely

lacks a date and therefore constitutes no evidence to support Willie’s claim. Rachel conceded

certain items were purchased by Willie before the marriage and did concede that the “bedroom

set” was in her possession, but she further stated the children were using it. No testimony was

presented to identify what specific items made up the “bedroom set.” Lastly, there was no

additional testimony on the “bar stools.” The only testimony presented regarding the bar stools

was a brief mention by Willie that they were in Rachel’s possession. Rachel did not concede they

were in her possession and no further evidence was provided.

       Rachel asserts Willie failed to properly rebut the community property presumption due to

his inventory, his testimony, and the evidence she provided explaining that the children were using

the furniture impliedly with his consent. Willie contends Rachel offered no contradictory evidence.

However, the burden is on Willie to prove by clear and convincing evidence. We conclude the trial

court found that clear and convincing evidence was not shown with receipts listing multiple items

and a general request for “bedroom set” and “bar stools” was made. The trial court could have

considered the inconsistencies in Willie’s inventory along with his failure to otherwise prove

which specific items were purchased before the date of marriage. Accordingly, we cannot find the


                                                 11
trial court abused its discretion in its characterization of certain property and its corresponding

division to the parties. Furthermore, because the parties did not request the trial court make

findings of fact and conclusions of law, we must conclude the trial court made all findings

necessary to support the judgment. Richardson, 424 S.W.3d at 699.

       Willie’s second issue is overruled.

   D. Child Support

       In his final issue, Willie asserts the trial court abused its discretion by calculating child

support without reducing for the cost of health insurance payments. Willie cites no authority,

asserts no argument in how the trial court did not consider the cost of health insurance, and asserts

no argument as to what the correct child support calculation should have been. In his single

sentence briefing of Issue Three, Willie fails to present any analysis or citation to legal authority.

Even construing his brief liberally, we cannot say he adequately briefed this issue. See TEX. R.

APP. P. 38.1(i); Fox v. Alberto, 455 S.W.3d 659, 668 (Tex. App.—Houston [14th Dist.] 2014, pet.

denied).

       Accordingly, we overrule Willie’s third issue.

                                        III. CONCLUSION

       Having overruled Willie’s issues on appeal, we affirm the trial court’s judgment.



                                               GINA M. PALAFOX, Justice
November 16, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  12